Title: From John Adams to Timothy Pickering, 26 October 1798
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Oct. 26. 1798

The inclosed Letter to me from Mr. Gerry I received last night, and pray you to have it inserted in a public Print. It will satisfy him and do no harm to any one. It explains some circumstances advantageously. He came to me, upon the Publication of your answer to the Address, and seemed uneasy at some expressions in it. I read him the extract of General Marshalls Letter to you, which was in the Words you have employed. He gave me the same explanations as are contained in this Letter. I advised him to put them upon Paper in the form of a Letter to you, or if he chose it to me and I would transmit it to you.
I have the Honor to be sir / your most obedient
John Adams